          Case 1:21-cv-02374-PKC Document 3 Filed 03/19/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
WILLIAM LONERGAN.,

                                   Plaintiff,                   21 cv 2374 (PKC)

                  -against-
                                                                      ORDER
CRISBEL GROUP, INC. and KIEWIT
INFRASTRUCTRURE CO.,

                                    Defendants.
-----------------------------------------------------------x


CASTEL, District Judge:

                  The Court has the duty to examine whether it has subject matter jurisdiction

over an action.

                  This is an action originally brought in Supreme Court of the State of New York,

New York County and removed to this Court by defendant Crisbel Group, Inc. (“Crisbel”).

                  Section 1446(b)(2)(A) of title 28 provides that “When a civil action is removed

solely under section 1441(a), all defendants who have been properly joined and served must

join in or consent to the removal of the action.” There is no indication that defendant Kiewit

Infrastructure, Co, (“Kiewit”) has joined in or consented to removal.

                  This defect is waivable if not raised by plaintiff in a motion to remand with-

in 30 days of the filing of the notice of removal. 28 U.S.C. § 1447(c).

                  Under the practice and procedure in New York Courts an ad damnum is not in-

cluded in the complaint. It is customary for a defendant not to remove until the amount of

plaintiff’s damage demand is disclosed in a document served in the proceeding.

                  The complaint describes the occurrence as a “trip and fall” and it is by no means

intuitive that the amount in controversy exceeds the jurisdictional threshold of this Court which

is an amount in excess of $75,000 exclusive of interest and costs.
         Case 1:21-cv-02374-PKC Document 3 Filed 03/19/21 Page 2 of 2

                                                -2-




               Within 15 days, defendant Crisbel shall submit an affidavit demonstrating that a

factual basis for its belief that the amount in controversy exceeds the jurisdictional threshold of

this Court. If the plaintiff wishes to challenge whether the jurisdictional threshold has been

exceeded, it shall do so in a motion to remand filed within 30 days of the filing of the no-

tice of removal.

               This Order shall be served by Crisbel electronically and by overnight cou-

rier on plaintiff’s counsel and Kiewit by March 23, 2021.



               SO ORDERED.




New York, New York
March 19, 2021
